Title: Benjamin W. Crowninshield to James Monroe, 25 July 1816
From: Crowninshield, Benjamin W.
To: Monroe, James


        
          Copy
          Dear Sir
          Salem July 25th 1816
        
        It has taken me more time than I was aware of obtain any information respecting the Fisheries; the Paper marked (a) is from our Friend Judge Story and the information or facts from a Marblehead practical Man, and

may be I think fully relied upon but you should look at a good chart to understand it.
        The Paper marked B. is from Mr Bentley and rather shews what value we and other Nations have put upon the Fisheries, and a possitive, better than a doubtful Right.
        My own opinion is that it would be wise to settle the question if any thing can be gained: the right to fish I conclude we have, to cure on their shores doubtful, therefore if we can cure as paper (a) suggests I would give up the rest.
        
          signedBW Crowninshield
        
      